DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2.	The amendment filed on 03/22/20222 has been received and fully considered.
3.	Regarding the rejection under 35 USC 101, the Examiner withdraws the rejection in view of the amendment.
Response to Arguments
4.	Applicant's arguments filed 03/22/2022 have been fully considered but they are persuasive. The rejections have been withdrawn, in view of the filed amendments and remarks.
Claim Rejections - 35 USC § 112
5.	The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

5.1	Claims 1-14 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. The claims have been amendment to recite the step of “designing an integrated circuit and improving the pMOSFET in the integrated circuit based on a simulation of the integrated circuit, wherein when the simulation of the integrated circuit with the pMOSFET is performed, HCI modeling parameters of the pMOSFET are replaced by the flags multiplied by the corresponding aging parameters collected by the aging simulation model to obtain a simulated current of the integrated circuit with HEIP aging phenomenon.”; however, none of the cited paragraph by the applicants nor anywhere in the specification provides any supports for the underlined limitations, as amended in the claims. The background of the specification 0002-0003 which merely states the term designed circuit; however, fails to provide the limitations, as amended in the claims. If Applicant feels otherwise, the Examiner respectfully invites the Applicants to very clear explanation where and how this limitation is disclosed as claimed, specifically the aspect of designing the integrated circuit and improving the pMOSFET circuit design as intended, in response to this office action.
Allowable Subject Matter
6.	Claims 1-14 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), 1st paragraph, set forth in this Office action.
Conclusion
7.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
7.1	Lee et al. (USPG_PUB No. 2014/0106481 A1) teaches a method for ensuring wafer level reliability that includes forming a gate oxide layer having a thickness of less than 50 .ANG. on a semiconductor substrate; forming a PMOS element having a channel length of less than 0.13 mu.m on the semiconductor substrate; and assessing hot carrier injection (HCI) for the PMOS element.
8.	Claims 1-14 are rejected and this action is non-final. Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDRE PIERRE-LOUIS whose telephone number is (571)272-8636. The examiner can normally be reached M-F 9:00 AM-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kamini S Shah can be reached on 571-272-2279. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ANDRE PIERRE LOUIS/Primary Patent Examiner, Art Unit 2146                                                                                                                                                                                                        July 1, 2022